Case:19-02177-MCF13 Doc#:15 Filed:06/12/19 Entered:06/12/19 06:34:48                          Desc: Main
                           Document Page 1 of 3



                     IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF PUERTO RICO


  IN RE                                              CASE NO. 19-02177(MCF)
  SANDRA MARIA DE FATIMA SEDA
  BARLETTA                                           CHAPTER 13
  Debtor


                    OBJECTION TO CONFIRMATION OF CHAPTER 13
                        PLAN DATED MAY 16, 2019 AT DK. NO. 11

 TO THE HONORABLE COURT:

        By counsel, Isabel de la Torre – Machado (hereinafter “De la Torre”) very respectfully

 represents and prays as follows:

        1. Debtor filed her Chapter 13 bankruptcy petition on April 22, 2019. Dk. No. 1.

        2. Ms. De la Torre is a secured creditor with a mortgage lien over real property belonging to

            Debtor and located at #8 Calle Tapia, Ocean Park, San Juan, Puerto Rico. See, Claim #5.

        3. Thereafter, Debtor filed her proposed Chapter 13 plan dated May 16, 2019, in which she

            states that secured creditors with liens over the aforementioned real property will be paid

            directly upon the closing of the sale of the same. Dk. No. 11.

        4. Notwithstanding the foregoing, Debtor does not identify Ms. De la Torre as one of the

            secured creditors with a lien over the real property located at #8 Calle Tapia, Ocean Park,

            Puerto Rico in section 8.3 of her proposed plan.

        5. As a result, the proposed plan does not provide for Ms. De la Torre’s secured claim and

            does not comply with section 1325(a)(5) of the Bankruptcy Code.

        6. In addition, despite providing for the sale of the real property that serves as collateral for

            Ms. De la Torre, Debtor does not state the period of time in which she will sell said

            collateral and pay secured creditors with a lien over the same.
Case:19-02177-MCF13 Doc#:15 Filed:06/12/19 Entered:06/12/19 06:34:48                       Desc: Main
                           Document Page 2 of 3



                                                 2


       7. Debtor’s failure to provide for the time frame to sell Ms. De la Torre’s collateral makes is

          impossible for creditors and the Chapter 13 Trustee to assess the feasibility of the

          proposed plan and therefore its compliance with section 1325(a)(6) of the Bankruptcy

          Code.

       8. Finally, it must be underscored that Debtor stated that the property located #8 Tapia

          Street, Ocean Park, San Juan is not insured, thus depriving Ms. De la Torre of adequate

          protection pursuant to section 362 and 361 of the Bankruptcy Code.

       9. Lack of hazard insurance covering hurricanes, earthquakes and fire deprives Ms. De la

          Torre of adequate protection, as the threat of loss of Ms. De la Torre’s collateral is not

          covered by such insurance with its corresponding endorsement in favor of Ms. De la Torre

          as loss payee due to her standing as mortgage creditor. See, In Re Barnes, 125 B.R. 484

          (Bankr. E. D. Mich. 1991) and In the matter of Sierra, 73 BR 372.

       10. Failure to provide hazard insurance over the collateral of Ms. De la Torre also makes the

          plan not compliant with section 1325(a)(1) of the Bankruptcy Code.

       11. As a result, Ms. De la Torre does not accept Debtor’s plan dated May 16, 2019 at Dk. No.

          11 and hereby objects to the confirmation of the same for the reasons stated hereinabove.

                                                   NOTICE
          Within fourteen (14) days after service as evidenced by the certification, and
          an additional three (3) days pursuant to Fed. R. Bank. P. 9006(f) if you were
          served by mail, any party against whom this paper has been served, or any
          other party to the action who objects to the relief sought herein, shall serve
          and file an objection or other appropriate response to this paper with the Clerk’s
          office of the U.S. Bankruptcy Court for the District of Puerto Rico and serve a copy
          of the same on the appearing parties and the US Trustee’s Office. If no objection
          or other response is filed within the time allowed herein, the relief sought will be
          deemed unopposed and may be granted unless: (1) the requested relief is forbidden
          by law; (2) the requested relief is against public policy; or (3) in the opinion of the
          court, the interest of justice requires otherwise.
Case:19-02177-MCF13 Doc#:15 Filed:06/12/19 Entered:06/12/19 06:34:48                        Desc: Main
                           Document Page 3 of 3



                                                   3


        WHEREFORE, it is respectfully requested from this Honorable Court to DENY the

 confirmation of debtor’s latest Chapter 13 plan dated May 16, 2019 filed at Dk. No. 11, with any other

 redress this Court may deem just and proper.

          CERTIFICATE OF SERVICE: This document was filed with the U.S. Bankruptcy Court
 for the District of Puerto Rico using the CM/ECF filing system, which will send a copy of this motion
 to all registered parties including: Noemí Landrau - Rivera, Esq., Counsel for Debtor, Alejandro
 Oliveras - Rivera, Esq., Chapter 13 Trustee, and to the U.S. Trustee Office. A copy of this
 document was also sent by First Class Mail to Sandra María de Fatima Seda Barletta, Debtor, #8
 Calle Tapia, Ocean Park, San Juan, Puerto Rico 00911.


        RESPECTFULLY SUBMITTED.

        In San Juan, Puerto Rico on this 12th day of June 2019.


                                                LUIS M. SUAREZ LOZADA
                                                       LAW OFFICES
                                                Counsel for Isabel de la Torre Machado
                                                P.O. Box 192333
                                                San Juan, Puerto Rico 00919-2333
                                                Phone:(787)296-4299
                                                e-mail: suarez@caribe.net
                                                /S/Luis M. Suárez Lozada
                                                USDC-PR 209712
